The order of November 19, 1956, 352 U. S. 916, denying the petition for writ of certiorari to the Court of Appeals for the Seventh Circuit is vacated and the petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit is granted limited to the question of whether petitioner could be prosecuted and sentenced as for a violation of § 145 (b) of the Internal Revenue Code of 1939 where the facts also showed a violation of § 3616 (a) of the Internal Revenue Code of 1939. The brief of counsel for the petitioner shall be filed by March 30, 1957, and that of the respondent by April 26, 1957.